Citation Nr: 1606822	
Decision Date: 02/24/16    Archive Date: 03/01/16

DOCKET NO.  10-26 318	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUES

1.  Entitlement to an initial rating, in excess of 30 percent for posttraumatic stress disorder (PTSD).

2.  Entitlement to a compensable rating for a left ankle disability.

3.  Entitlement to service connection for bilateral shoulder disability.

4.  Entitlement to service connection for a neck disability.

5.  Entitlement to service connection for bilateral arm disability.

6.  Entitlement to service connection for bilateral hand disability.

7.  Entitlement to service connection for a brain tumor.  

8.  Entitlement to service connection for migraines.

9.  Entitlement to service connection for a right ankle disability.  
10.  Entitlement to service connection for bilateral shin splints.  

11.  Entitlement to service connection for foot disabilities, including bilateral hammertoes.

(The issues of entitlement to restoration of service connection for a spine disability, including whether the severance of service connection, effective May 1, 2013, was proper; entitlement to an effective date earlier than October 29, 2012, for the grant of service connection for fibromyalgia; and entitlement to an initial rating in excess of 10 percent for fibromyalgia, are the subject of another decision issued today under a separate docket number.)


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

C. Bruce, Counsel


INTRODUCTION

The Veteran had active duty service from July 1998 to January 1999, from January 2006 to May 2007, and from May 2010 to January 2012 with additional periods of service in the National Guard.

These matters come before the Board of Veterans' Appeals (Board) on appeal from March 2008 and August 2009 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in New York, New York.

The Board has reviewed the Veteran's electronic records (Virtual VA and VBMS) prior to rendering a decision in this case.

The issues of entitlement to an initial rating, in excess of 30 percent for PTSD, entitlement to a compensable rating for a left ankle disability, entitlement to service connection for bilateral shin splints, entitlement to service connection for migraines, entitlement to service connection for bilateral hammertoes, and entitlement to service connection for a right ankle disability are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran's claims for entitlement to service connection for a bilateral shoulder disability, a neck disability, a bilateral arm disability, and a bilateral hand disability, are part and parcel of the Veteran's service connected fibromyalgia and therefore cannot be separately service connected.

2.  Resolving all doubt in the Veteran's favor, the  Veteran experienced headaches and cognitive symptoms in service, and the currently demonstrated pituitary adenoma was initially diagnosed within a year of the Veteran's second period of active duty service.


CONCLUSIONS OF LAW

1.  The criteria for the establishment of service connection for a bilateral shoulder disability are not met.  38 U.S.C.A. §§ 1101, 1110 5107(b) (West 2014); 38 C.F.R. §§ 3.303 (2015).
2.  The criteria for the establishment of service connection for a neck disability are not met.  38 U.S.C.A. §§ 1101, 1110 5107(b) (West 2014); 38 C.F.R. §§ 3.303 (2015).

3.  The criteria for the establishment of service connection for a bilateral arm disability are not met.  38 U.S.C.A. §§ 1101, 1110 5107(b) (West 2014); 38 C.F.R. §§ 3.303 (2015).

4.  The criteria for the establishment of service connection for a bilateral hand disability are not met.  38 U.S.C.A. §§ 1101, 1110 5107(b) (West 2014); 38 C.F.R. §§ 3.303 (2015).

5.  The criteria for the establishment of service connection for a pituitary adenoma are met.  38 U.S.C.A. §§ 1101, 1110, 1134(a), 5107 (West 2014); 38 C.F.R. 
§§ 3.303, 3.307, 3.309 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSIONS

Duties to Assist and Notify

VA has satisfied its duties under the Veteran's Claims Assistance Act of 2000 (VCAA) to notify and assist. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2015).  In August 2007, the RO provided VCAA notice with respect to the Veteran's claims.

VA's duty to assist under the VCAA includes helping claimants to obtain service treatment records and other pertinent records, including private medical records.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  The claims file contains the Veteran's service treatment records and VA medical records.  The duty to obtain relevant records is satisfied.  See 38 C.F.R. § 3.159(c).

VA's duty to assist also includes providing a medical examination and/or obtaining a medical opinion when necessary to make a decision on the claim, as defined by law. See 38 U.S.C.A. § 5103A; 38 C.F.R. §§ 3.159(c)(4), 3.326(a); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  An adequate examination must consider the issue at hand and provide sufficient analysis for the Board to weigh that examination against others.  Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007). However, "there is no reasons or bases requirement imposed on examiners."  Acevedo v. Shinseki, 25 Vet. App. 286, 293 (2012).  Rather, a medical opinion is adequate when it is based on consideration of the veteran's prior medical history and examinations, and the final report describes the disability in sufficient detail so that the Board's "evaluation of the claimed disability will be a fully informed one."  Ardison v. Brown, 6 Vet. App. 405, 407 (1994) (quoting Green v. Derwinski, 1 Vet. App. 121, 124 (1991)).  The Board finds that the VA examinations provided are adequate under the law.

All appropriate due process concerns have been satisfied.  See 38 C.F.R. § 3.103 (2015).  The Veteran has been accorded the opportunity to present evidence and argument in support of her claims.

Merits of the Claims

The Veteran contends that she is entitled to service connection for a brain tumor, specifically a pituitary adenoma, as a result of her active duty service.  She further contends that her bilateral shoulder, bilateral arm, bilateral hand, and neck conditions are symptoms of her service-connected fibromyalgia.  

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110.  Generally, to prevail on a claim of service connection on the merits, there must be competent evidence of (1) current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence or other competent evidence of a nexus between the claimed in-service disease or injury and the present disease or injury.  See Hickson v. West, 12 Vet. App. 247 (1999); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  

The nexus requirement may be satisfied by evidence that a chronic disease subject to presumptive service connection manifested itself to a compensable degree within one year of separation from service.  38 U.S.C.A. §§ 1101, 1112 (West 2014); 38 C.F.R. §§ 3.307, 3.309 (2015).  The list of chronic diseases in § 3.309 include tumors of the brain.  Alternatively, with chronic disease shown as such in service so as to permit a finding of service connection, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  

The Board must assess the credibility and weight of all the evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert, denied, 523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.

In weighing lay evidence, the Board must render a finding with regard to both competency and credibility.  See Coburn v. Nicholson, 19 Vet. App. 427, 433 (2006).  Competency must be distinguished from weight and credibility, which are factual determinations going to the probative value of the evidence.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997).

In addition, as noted above, the U.S. Court of Appeals for the Federal Circuit (Federal Circuit) held that lay evidence is one type of evidence that must be considered, and competent lay evidence can be sufficient in and of itself.  The Board, however, retains the discretion to make credibility determinations and otherwise weigh the evidence submitted, including lay evidence.  See Buchanan v. Nicholson, 451 F.3d 1331, 1335 (Fed. Cir. 2006).  This would include weighing the absence of contemporary medical evidence against lay statements.  In addition, the U.S. Court of Appeals for Veterans Claims (Court) held that the credibility of lay evidence can be affected and even impeached by factors such as inconsistent statements, internal inconsistency of statements, and inconsistency with other evidence of record.  See Macarubbo v. Gober, 10 Vet. App. 388 (1997).
I.  Bilateral Shoulder, Bilateral Arms, Bilateral Hands, and Neck

The Veteran stated at her February 2014 Travel Board hearing as well as in a February 2012 statement in support of her claim, that she believed that her bilateral shoulder, bilateral arm, bilateral hand, and neck claims should be included as part of her service-connected fibromyalgia.  

The Veteran was diagnosed with myofascial pain syndrome in various VA treatment reports dated in October 2007 and November 2007 based on pain that radiated from her neck to her arms and hands.  In 2015 a VA examiner reviewed the Veteran's medical records and provided an examination and x-rays, with respect to the claimed conditions, and determined that there was no clinical evidence of a specific joint disease (no other ratable disability conditions) other than as associated with the Veteran's fibromyalgia condition.

Given the Veteran's contentions as well as the medical evidence that supports that the Veteran experiences pain in her shoulders, arms, hands, and cervical spine, with no determined diagnoses, the Board finds that these claims are denied on an individual basis and will be considered as symptoms associated with her service-connected fibromyalgia.  As noted above, an increase in the rating for her fibromyalgia is being considered in another decision being issued simultaneously with this decision.

II.  Tumor of the Head

The medical records indicated that the Veteran began to complain of headaches in April 2007 before being discharged from her second period of active duty service.  In addition there was some evidence that the Veteran was experiencing cognitive problems in addition to the headaches.  As the Veteran had been involved in various IED explosions, there was some concern that the Veteran might have experienced a traumatic brain injury.  The Veteran was afforded a VA neurology examination and brain MRI in August 2007.   

The August 2007 MRI revealed that the Veteran had a pituitary adenoma.  The August 2007 VA examiner diagnosed the Veteran with a pituitary abnormality and determined that the abnormality was unrelated to service.  It is noted, however, that the examiner failed to provide any rationale for the negative etiological opinion. 

The Veteran is currently diagnosed with a pituitary adenoma, and therefore has a current disability as required by 38 U.S.C. § 3.303.  As noted above, a tumor of the brain is a chronic disorder included in 38 U.S.C. § 3.309.  Therefore, if the diagnosis of a brain tumor occurs within a year of a period of active duty service, the Veteran's claim should be service-connected.  In this instance, the August 2007 diagnosis of a brain tumor falls within a year of the Veteran's discharge from her second period of active duty service dating from January 2006 to May 2007.  

In light of the above, the Board finds the evidence is at least in equipoise, with regard to the Veteran's pituitary adenoma being related to her active duty service.  Under the benefit of the doubt rule, where there exists "an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter," the Veteran shall prevail upon the issue.  Ashley v. Brown, 6 Vet. App. 52, 59 (1993); see also Massey v. Brown, 7 Vet. App. 204, 206-207 (1994).  Resolving all reasonable doubt in the Veteran's favor, the Board concludes that service connection for a pituitary adenoma has been established.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

ORDER

Service connection for a bilateral shoulder disability is denied.

Service connection for a neck disability is denied.

Service connection for a bilateral arm disability is denied.

Service connection for a bilateral hand disability is denied.

Service connection for a pituitary adenoma is granted.  
REMAND

PTSD and Left Ankle

In the March 2008 rating decision, the RO relied on September 2007 VA examinations in assigning the Veteran's 30 percent evaluation for PTSD and noncompensable rating for a left ankle disability.  The Board notes that the Veteran has been afforded VA examinations for both disabilities since those examinations, in October 2009, but the Veteran contends that both disabilities have continued to worsen.  

In this regard, the Board notes that the Veteran stated at her February 2014 VA Travel Board hearing, in reference to her PTSD claim, that she had become increasingly isolated.  She also reported that her periods of depression, which brought about an increase in her intrusive thoughts involving traumatic incidents incurred during her active duty service, had increased in frequency.  With respect to her left ankle disability, she stated that she had started to experience giving way of her ankle with almost any physical activity.  She further reported that she often felt as though she might fall as a result of her left ankle instability.

Given the evidence of possible worsening, VA is required to afford the Veteran a contemporaneous VA examination to assess the current nature, extent and severity of her service-connected PTSD and left ankle disability.  

Migraines

The Veteran is currently diagnosed with migraine headaches that she contends are either related to her service-connected fibromyalgia or her service-connected pituitary adenoma.  VA treatment records indicated that the Veteran complained of headaches in April 2007 while she was still on active duty.  At the time, the Veteran was also having cognitive issues and was being evaluated for a possible traumatic brain injury.  The August 2007 VA examination and the June 2015 VA examiner's medical opinion noted the Veteran's migraines are related to the radiating neck pain that has been determined to be symptomatology associated with her fibromyalgia.  An October 2008 addendum opinion noted, however that although the Veteran's headaches seemed like migraines, they could be the result of the pituitary adenoma.  

Given the above circumstances, an examination, to include an etiological opinion, should be provided to determine if the Veteran has migraines that are associated with her active duty service, or alternatively, that are as secondary to her service-connected pituitary adenoma or as a symptom associated with her fibromyalgia.  

Right Ankle

The Veteran stated at her February 2014 Travel Board hearing that her right ankle had begun to hurt as a result of compensating for her injured service-connected left ankle.  The record does not indicate that the Veteran has a diagnosed right ankle condition, but as the Veteran is competent to report ankle pain, the Board finds that an examination is necessary to determine the etiology of any right ankle disability.  Specifically, an opinion addressing whether the Veteran has a right ankle disability secondarily related to her service-connected left ankle disability.  

Shin Splints

The Veteran complains that she has shin splints as a result of physical training exercises during her active duty service.  The Veteran was diagnosed with periostitis of the tibia in an August 2007 VA examination.  The examiner was unable to review the medical record prior to the examination and no opinion was provided with regard to whether the Veteran's shin splints or periostitis of the tibia were related to active duty service.  A September 2007 VA examination diagnosed the Veteran with activity-related periostitis of the tibia.  The examiner did not provide an opinion and the claims file was not reviewed.  The Veteran was again afforded a VA examination in October 2009.  The examiner diagnosed the Veteran with bilateral shin splints but determined that shin splints are not a chronic condition.  The examiner did not provide an opinion with regard to etiology of the Veteran's shin splints.  Once VA provides a Veteran with a medical examination, due process requires that the examination provided be an adequate one.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  The Veteran's previous examinations are determined to be inadequate because none provided an etiological opinion with a rationale based on review of the Veteran's claims file.  Therefore a new examination is warranted.  

Bilateral Foot Condition

The record indicates that the Veteran was diagnosed, in a March 2004 private treatment record, with arthritic hammertoe deformity of the fifth right digit, mallet toe deformity of the second right digit, claw toe deformity second left digit, and bursitis/capsulitis/osteoarthritis of the respective joints bilaterally.  Surgery was performed on both feet in May 2005 to help correct the Veteran's problems with her toes.  The diagnoses and surgery both occurred prior to the Veteran's second period of active duty service.  The record indicates that the Veteran complained of pain in her feet during active duty service in March 2006.  The Veteran's treating private physician provided an opinion in a letter dated in February 2009 which stated that the Veteran experienced a painful hammertoe condition, bilaterally, that was exacerbated by excessive ambulation in army boots.  There is no rationale provided and no indication as to whether the Veteran's pre-existing foot condition was aggravated beyond the natural progression.  

As the Veteran's various foot diagnoses existed prior to service, the question is whether the Veteran has a foot disorder that was aggravated beyond the natural progression by her active duty service.  See 38 U.S.C.A. § 1153 (West 2014).  A VA examination must be provided to address this question.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA examination to determine the current degree of severity of her service-connected PTSD.  The claims file, to include a copy of this remand must be made available to the examiner for review, and the examination report should reflect that such a review was accomplished.  The examiner should elicit a complete history from the Veteran, and specifically comment on the impact of the Veteran's PTSD upon her social and industrial activities, including employment.

2.  Schedule the Veteran for a VA examination for her left ankle in order to determine the current level of severity of her disability.  The claims folder and a copy of this Remand must be made available to the examiner who should indicate on the examination report that he or she has reviewed the folder in conjunction with the examination.  All indicated studies should be performed. In reporting the results of range of motion testing, the examiner should identify any objective evidence of pain and the point at which pain begins.  

The extent of any incoordination, weakened movement, and excess fatigability on use should also be described by the examiner.  If feasible, the examiner should assess the additional functional impairment due to weakened movement, excess fatigability, or incoordination in terms of the degree of additional range of motion loss.  The examiner should also express an opinion concerning whether there would be additional limits on functional ability on repeated use or during flare-ups (if the Veteran describes flare-ups), and, to the extent possible, provide an assessment of the functional impairment on repeated use or during flare-ups.  If feasible, the examiner should assess the additional functional impairment on repeated use or during flare-ups in terms of the degree of additional range of motion loss. 

3.  Schedule the Veteran for a VA examination by a physician with appropriate expertise to determine the etiology of the Veteran's headaches.  The claims file, to include a copy of this remand, must be reviewed by the physician.  All indicated tests and studies must be performed.

Review of the entire file is required; however, attention is invited to the fact that the Veteran is service-connected for fibromyalgia and a pituitary adenoma, and the medical evidence is unclear with regard to whether the Veteran's headaches are caused by her pituitary adenoma or whether her headaches are a symptom associated with her fibromyalgia.  Please review the August 2007 VA examination and the June 2015 VA examiner's medical opinion, as well as the October 2008 addendum opinion.

Upon review of the file and examination of the Veteran, the examiner is asked to provide opinions as to the following: 

a.  whether it is at least as likely as not that the Veteran's 
headaches began during active service or are related to any incident of service.

b.  whether it is at least as likely as not that the Veteran's 
headaches are caused by her service-connected pituitary adenoma.

c.  whether it is at least as likely as not that the Veteran's 
headaches are aggravated (i.e., permanently worsened beyond the natural progression) by her service-connected pituitary adenoma.  Note that aggravation is not found when there is a  temporary or intermittent flare-up of symptomatology which resolves with return to the baseline level of disability.

d.  whether it is at least as likely as not that the Veteran's headaches are a symptom of her service-connected fibromyalgia.

The examiner is asked to explain the reasons behind any opinions expressed and conclusions reached.  The examiner is reminded that the term "as likely as not" does not mean "within the realm of medical possibility," but rather that the evidence of record is so evenly divided that, in the examiner's expert opinion, it is as medically sound to find in favor of the proposition as it is to find against it.

4.  Schedule the Veteran for a VA orthopedic examination by a physician with appropriate expertise to determine the etiology of any right ankle disability and whether this disability is related to her service-connected left ankle disability.  The claims file, to include a copy of this remand, must be reviewed by the physician.  All indicated tests and studies must be performed.

Review of the entire file is required; however, attention is invited to the fact that the Veteran is service-connected for a left ankle disability and the Veteran contends that her right ankle disability is due to this service-connected condition.  Additionally, the examiner should review the Veteran's statements at her February 2014 Travel Board hearing.

Upon review of the file and examination of the Veteran, the examiner is asked to provide opinions as to the following: 

a.  whether it is at least as likely as not that the Veteran has a right ankle disability that began during active service or is related to any incident of service.

b.  whether it is at least as likely as not that the Veteran has a right ankle disability that is caused by her service-connected left ankle disability.

c.  whether it is at least as likely as not that the Veteran's 
right ankle disability is aggravated (i.e., permanently worsened beyond the natural progression) by her service-connected left ankle disability.  Note that aggravation is not found when there is a temporary or intermittent flare-up of symptomatology which resolves with return to the baseline level of disability.

The examiner is asked to explain the reasons behind any opinions expressed and conclusions reached.  The examiner is reminded that the term "as likely as not" does not mean "within the realm of medical possibility," but rather that the evidence of record is so evenly divided that, in the examiner's expert opinion, it is as medically sound to find in favor of the proposition as it is to find against it.

5.  Schedule the Veteran for a VA examination by a physician with appropriate expertise to determine the etiology of the Veteran's shin splints.  The claims file, to include a copy of this remand, must be reviewed by the physician.  All indicated tests and studies must be performed.

Review of the entire file is required; however, attention is invited to the fact that the Veteran is currently diagnosed with shin splints which the Veteran competently and credibly contends happen regularly with any physical activity.  

Upon review of the file and examination of the Veteran, the examiner is asked to provide an opinion as to whether it is at least as likely as not that the Veteran's shin splints began during active service or are related to any incident of service.

The examiner is asked to explain the reasons behind any opinions expressed and conclusions reached.  The examiner is reminded that the term "as likely as not" does not mean "within the realm of medical possibility," but rather that the evidence of record is so evenly divided that, in the examiner's expert opinion, it is as medically sound to find in favor of the proposition as it is to find against it.

6.  Schedule the Veteran for a VA podiatry examination by a physician with appropriate expertise to determine whether the Veteran's pre-existing foot disabilities, including hammertoes, mallet toe deformity, claw toe deformity, and bursitis/capsulitis/osteoarthritis, were aggravated beyond the natural progression as a result of active duty service.  The claims file, to include a copy of this remand, must be reviewed by the physician.  All indicated tests and studies must be performed.

Review of the entire file is required; however, attention is invited to the private medical records noting surgery on both feet as well as in-service complaints of pain in both feet.

The examiner must provide an opinion as to whether the Veteran's foot disabilities were aggravated beyond the natural progression as a result of her active duty service, and provide the underlying reasons supporting any conclusions made.  Note that aggravation means a permanent worsening of the condition, beyond the natural progression, and more than a temporary flare up of symptoms.

7.  After any additional development deemed necessary is undertaken, readjudicate the Veteran's claims.  If any benefit sought on appeal remains denied, issue the Veteran and her representative a supplemental statement of the case (SSOC) that contains notice of all relevant actions taken, including a summary of the evidence and applicable law and regulations considered pertinent to the issues.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
BETHANY L. BUCK
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


